Citation Nr: 1315986	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure. 

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1965 and from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a December 2004 rating decision from the RO in St. Louis, Missouri.

The January 2003 rating decision found that no new and material evidence had been submitted to reopen claim of entitlement to service connection for basal cell carcinoma.  The December 2004 rating decision denied service connection for residuals of a head injury.

In his June 2006 substantive appeal, the Veteran requested a Board hearing at his local RO.  In March 2007, his representative submitted a written statement asking that this hearing request be withdrawn.

In September 2009, the Board remanded the claims for further development claims. 


FINDINGS OF FACT

1.  Service connection for basal cell carcinoma was denied by the RO in a decision of January 2003.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted with regards to the claim for service connection for basal cell carcinoma since the RO's January 2003 decision is cumulative.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has current residuals of an in-service head injury.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for basal cell carcinoma is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the January 2003 rating decision is not new and material and the claim for service connection for basal cell carcinoma is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Resolving doubt in favor of the Veteran, the residuals of a head injury were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claim Assistance act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An October 2009 VCAA letter dated fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  The letter did not predate the rating decision.  However, the letter was provided as a result of a Board remand of September 2009 at which time any prejudicial errors were cured.  Moreover, the claim was readjudicated in a subsequent supplemental statement of the case of March 2013.  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.  

The October 2009 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence. This letter explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence showing that the Veteran's basal cell carcinoma occurred in or caused by service.  As such, the Board finds that this letter complied with the requirements set forth in Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f)  (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis - Basal Cell Carcinoma

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for basal cell carcinoma.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted and the claim is not reopened.

The Veteran was initially denied service connection for basal cell carcinoma in a rating decision of February 1997.  The Veteran was informed of the decision and he did not appeal.  The basis of the denial was that while there was evidence of basal cell carcinoma, there was no evidence of a nexus to service to include an association with Agent Orange exposure.  It was also noted that presumptive service connection for basal cell carcinoma on the basis of exposure to Agent Orange was not warranted.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the prior denial, the service treatment records and private treatment records were considered.  The records showed that the Veteran had been treated for basal cell carcinoma of the neck post-service. 

Added to the record since the final denial of February 1997 are additional private treatment records and VA outpatient treatment records which show a diagnosis and treatment for basal cell carcinoma of the neck.  Also added to the record are personnel service records, Social Security Administration (SSA) records, lay statements and Veteran's statements.  

With regards to the additional private records, some are duplicative of those previously considered.  Some private treatment records are new.  However, even if new, they are not material to the claim as the information contained therein is duplicative of that considered at the time of the prior denial; essentially, that the Veteran was diagnosed and treated for basal cell carcinoma of the neck.  Moreover, the newly submitted medical records do not reflect that the Veteran has basal cell carcinoma that occurred in or caused by service to include exposure to Agent Orange.  As such, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

As to the VA outpatient treatment records, the records contain documentation of a diagnosis and treatment of basal cell carcinoma.  As noted above, this is a fact that was considered at the time of the last prior denial.

With regard to the personnel records and SSA records, these records do not relate to the Veteran's basal cell carcinoma.  As such, this evidence cannot be considered material, and the records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's statements, the Board notes that the Veteran asserts that he has basal cell carcinoma as a result of his active duty service.  The Board finds that these statements are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Criteria and Analysis - Residuals of a Head Injury

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks entitlement to service connection for a head injury which he claims occurred when he was hit with an iron in service.  To this point, the claim has been essentially denied on the basis that there was no corroboration of an injury to the head in service. 

The Veteran's service treatment records contain no evidence of an in-service head injury.  The Veteran answered "no" when asked on a November 1966 dental history form if he had ever been hospitalized or if he had been treated by a physician recently.  Furthermore, his August 1967 discharge examination report contains no evidence of a clinical abnormality of the head and does not note the half-inch scar above the left eye that is recorded on the August 1961 and November 1965 examination reports.  However, lay statements describe the Veteran's reported injury.  Moreover, post service treatment records note a history of an injury to the head in service.  

The Veteran has been afforded two VA examinations with regards to this claim.  A November 2012 VA examination report notes that the Veteran has a diagnosis of cranial nerve 7 inflammation.  The examiner noted that this resulted in dull pain and loss of sensation in the upper face and forehead.  The examiner opined that the Veteran's disability was at least as likely as not due to service.  He stated that his opinion was based on the injury and treatment in service.  He further stated, however, that this injury did not result in the Parkinson's disease which has rendered him disabled.  

The Veteran was afforded another VA examination in March 2013.  At the time, the examiner noted that there were no residuals of a traumatic brain injury.  The examiner noted that an enlistment exam of August 1961 and a release from active duty exam of May 1965 both note a scar over the left eyebrow.  He further noted that a separation physical of August 1967 was completely negative for any traumatic brain injury and that there was no other evidence of a traumatic brain injury in service.  

The Board has considered that the basis of the negative March 2012 VA examination was the absence of in-service documentation of a head injury.  In addition, the examiner also noted the presence of a scar over the left eyebrow during two in-service examinations that were conducted prior to the alleged traumatic head injury.  However, the Board notes that the presence of a scar in that area on those occasions does not necessarily preclude the possibility that the Veteran sustained further injury in that same area at a later day.  In fact, the absence of a reference to any scar during his separation examination makes it very difficult for the Board to discern the true significance of the presence of scarring in that area during the earlier examinations.  Furthermore, the mere absence of documented complaints or injuries in service treatment records is not sufficient to render a lay report not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006);

For these reasons, and given the conflicting medical opinions of record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has current residuals of a head injury that are related to an in-service head injury.  Therefore, having resolved doubt in his favor, entitlement to service connection for the residuals of a head injury is granted.


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for basal cell carcinoma to include as due to exposure to Agent Orange, the Veteran's claim is not reopened, and the appeal is denied.

Entitlement to service connection for the residuals of a head injury is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


